Citation Nr: 1137907	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for arthritis, left knee, with x-ray evidence and painful motion.

3. Entitlement to a rating in excess of 10 percent for arthritis, left knee, with x-ray evidence and painful motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In a November 2009 statement, the Veteran's representative asserted that the Veteran's symptomatology of his service-connected hearing loss and arthritis in the knees has consistently worsened. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The claims file indicates the Veteran was last afforded VA examinations for his service-connected disabilities in July 2008; more than three year ago.  Under these circumstances, the Board is of the opinion that a new VA examination is necessary to ascertain the current manifestations and severity of the Veteran's hearing loss and arthritis in the knees.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA audiological examination to ascertain the severity and manifestations of his bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the examination.  The examination report should indicate that this has been accomplished.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to report complaints and clinical findings in detail. 

The examiner is also requested to offer comments and an opinion as to the impact of any functional impairment due to the Veteran's bilateral hearing loss upon his ability to engage in substantially gainful employment.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss should be provided.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2. The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected bilateral knee disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and should be noted in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected bilateral knee disabilities. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner is also requested to offer comments and an opinion as to the impact of any functional impairment due to the Veteran's arthritis of the knees upon his ability to engage in substantially gainful employment.  

3. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268  (1998).

4. After completion of the above, the claims should be reviewed in light of any new evidence.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond, if the claim is denied.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


